--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

BETWEEN:

JOSEPH PIEKENBROCK, Business person, [ADDRESS]
(the “Executive”)

AND:

NOVACOPPER US INC., a company incorporated pursuant to the laws of
Delaware and having its office in British Columbia, c/o NovaCopper Inc., at
Suite
2300 – 200 Granville Street, Vancouver, British Columbia, V6C 1S4

(the “Company”)

     WHEREAS:

A. The Company is a natural resource company currently engaged in the
acquisition and exploration of mineral properties;

B. The Company wishes to employ and the Executive wishes to supply their
services in the capacity of Senior Vice President, Exploration, on the terms and
conditions set out in this Agreement;

C. The Company and the Executive desire that this employment relationship and
the terms thereof be formally embodied in this Agreement;

     THEREFORE in consideration of the recitals, the following covenants and the
payment of one dollar made by each party to the other, the receipt and
sufficiency of which are acknowledged by each party, the parties agree on the
following terms:

1.

ENGAGEMENT AND DURATION


  1.1

Engagement

The Company hereby employs the Executive as Senior Vice President, Exploration
and the Executive accepts such employment.

  1.2

Term

The Executive’s employment pursuant to the terms of this Agreement shall
commence effective May 1, 2012 and shall continue indefinitely, unless and until
terminated as set forth herein.

--------------------------------------------------------------------------------

2

  1.3

At-Will Employment

The Executive’s employment is at-will, and either the Executive or the Company
may terminate the relationship at any time, with or without prior notice, except
as especially provided for in Articles 6 or 7 of this Agreement.

2.

DUTIES


  2.1

Performance of Duties

The Executive shall act as Senior Vice President, Exploration, and the Executive
shall perform such services and duties as are normally provided by a Senior Vice
President, Exploration of a company in a business and of a size similar to the
Company’s, and such other services and duties as may reasonably be assigned from
time to time.

  2.2

Other Boards or Committees

The Executive’s performance of reasonable personal, civic or charitable
activities or the Executive’s service on any boards or committees of any private
or public companies shall not be deemed to interfere with the performance of the
Executive’s services and responsibilities to the Company pursuant to this
Agreement, so long as there is no conflict between the business of the Company
and the business of the private or public companies. The Executive agrees to
inform the CEO forthwith upon the Executive being appointed to any such board or
committee. The Executive’s right to participate on such boards or committees
shall be subject to approval of the CEO, which approval will not be
unnecessarily withheld. The Board acknowledges that as of the date of this
Agreement, the Executive is a director of the companies set forth in Schedule A
hereto, and approves the Executive’s right to participate on such boards.

  2.3

Principal Place of Work

The Executive shall perform his duties at the Company’s principal executive
offices which are currently located in Vancouver, British Columbia or at his
home office which is currently located in Colorado which has been approved by
the CEO. The Executive acknowledges that his duties and responsibilities may
involve a reasonable amount of traveling.

  2.4

Reporting

The Executive shall report directly to the President and Chief Executive Officer
(“CEO”) of the Company.

  2.5

Instructions

The Executive will, subject to the terms of this Agreement, comply promptly and
faithfully with the reasonable and lawful instructions, directions, requests,
rules and regulations of the Board of Directors and the CEO.

--------------------------------------------------------------------------------

3

3.

REMUNERATION AND BENEFITS


  3.1

Salary

The Company shall pay to the Executive for his services under this Agreement an
annual salary of US$265,000, subject to all applicable statutory deductions and
payable in substantially equal installments on the dates that the Company has
established for paying wages to its employees. Executive understands that his
position is classified as exempt under both state and federal wage and hour law.

  3.2

Annual Review

The annual salary referred to in section 3.1 shall be reviewed at least annually
by the CEO in consultation with the Executive. The CEO shall make
recommendations to the Board of Directors or the compensation committee of the
Board of Directors (“Compensation Committee”) regarding appropriate salary
adjustments. The annual salary referred to in section 3.1 shall be increased by
such amount as is determined by the Board of Directors or the Compensation
Committee in its sole discretion taking into consideration the recommendations
of the CEO, the performance of the Executive and the performance of the Company
provided, however, that in no event shall the annual salary be less than the
annual salary payable in the previous fiscal year.

  3.3

Reimbursement of Expenses

The Company shall reimburse the Executive for all reasonable expenses incurred
by him in the performance of this Agreement provided that the Executive provides
the Company with written expense accounts with respect to each calendar month,
by no later than the end of the calendar month following the incurring of such
expenses. The Company will provide the Executive with, or reimburse the
Executive for, services and fees necessary for the performance of the
Executive’s duties including, but not limited to, membership in the Executive’s
professional institute, stock information accounts and fax lines.

  3.4

Medical Benefits

The Company shall provide the Executive with group life, long-term disability,
extended medical and dental insurance coverage (“benefit coverage”) in
accordance with the terms of the benefit plans in effect from time to time and,
to the extent provided by such plans, the Company shall extend medical and
dental insurance coverage to the Executive’s spouse and child dependants. The
Company may, in the Company’s discretion, change such benefit coverage or amend
such benefits from time to time, as long as such changes do not apply solely to
the Executive.

  3.5

Directors and Officers Liability Insurance

The Company shall provide the Executive with directors’ and officers’ liability
insurance appropriate to the nature of their responsibilities under this
Agreement. The directors’ and officers’ liability insurance will be subject to
the terms and conditions of the insurance policy’s coverage.

--------------------------------------------------------------------------------

4

  3.6

Vacation

The Executive shall be entitled to 4 weeks of paid vacation for each fiscal year
with the Company. The Executive shall be entitled to a pro-rata portion of the
Executive’s vacation entitlement for any part year of employment. The Executive
shall take such vacation only at times approved in advance by the CEO, which
approval shall not be unreasonably withheld. The Executive shall be covered by
the Company’s vacation policy for banking and forfeiture of vacation days. In
addition, the Executive shall be entitled to statutory holidays and the number
of paid holidays provided for under the policies and procedures of the Company,
as they exist from time to time.

  3.7

Other Benefits

In addition to any other compensation or benefits to be received by the
Executive pursuant to this Agreement, the Executive shall be eligible to
participate in all executive benefits which the Company may from time to time
provide to its senior executives. For greater certainty, and among other things,
the Executive shall be eligible to participate in the Company’s Stock Option
Plan, as amended from time to time. All stock options grants are at the
discretion of the Company’s Board of Directors and are subject to, and will be
made in accordance with, the guidelines of the Toronto Stock Exchange or other
applicable stock exchange and the Company’s Employee Stock Option Plan.

In recognition of your appointment, you will receive an initial grant of 400,000
options of the Company on the effective date of the proposed distribution of the
outstanding common shares of the Company to shareholders of NovaGold Resources
Inc. (the “Spin-out”). Such grant will be conditional upon the completion of the
Spin-out. Upon issuance, the options will be exercisable for a period of five
years at an exercise price equal to the volume weighted average trading price on
the Toronto Stock Exchange for the five trading days commencing on the sixth
trading day following the effective date of the Spin-out, with 2/3 of the
options to vest on the first anniversary of the effective date of the grant, and
the final 1/3 to vest on the second anniversary of the effective date of the
grant. All other terms and conditions of the options, including the manner of
exercise, will be in accordance with the terms of the Plan and the requirements
of the Toronto Stock Exchange or other applicable stock exchange requirements
and applicable securities laws.

  3.8

Equipment

The Company shall provide the Executive with such equipment as the Executive and
CEO agree is necessary for performance of the Executive’s duties which shall
include a computer, fax machine, personal digital assistant and a cell phone for
use in carrying out Company business. This equipment will remain Company
property and will be subject to the applicable policies and procedures of the
Company regarding the Company’s equipment, including the obligation of each
employee to return such property upon termination of employment.

--------------------------------------------------------------------------------

5

  3.9

Annual Incentive Program

The Executive shall be entitled to participate in the Company’s Annual Incentive
Program (the “Annual Incentive Program”) according to the terms of the Annual
Incentive Program which Annual Incentive Program the Company may, in the
Company’s discretion, change, abolish or amend from time to time, with or
without notice.

4.

CONFIDENTIALITY AND NON-DISCLOSURE


  4.1

“Confidential Information”

The term “Confidential Information” means any and all information concerning any
aspect of the Company or any of its affiliates not publicly disclosed, which the
Executive may receive or develop as a result of his engagement by or involvement
with the Company, and including all technical data, concepts, reports, programs,
processes, technical information, trade secrets, systems, business strategies,
financial information and other information unique to the Company. All
Confidential Information, including notes, diagrams, maps, reports, notebook
pages, memoranda, sample materials and any excerpts thereof that include
Confidential Information are the property of the Company or parties for whom the
Company acts as agent or who are customers of the Company, as the case may be,
and are strictly confidential to the Company and/or such parties. The Executive
shall not make any unauthorized disclosure or use of and shall use his best
efforts to prevent unauthorized disclosure or use of such Confidential
Information.

  4.2

Equitable Remedies

The Executive acknowledges that any unauthorized disclosure or use of such
Confidential Information by the Executive may result in material damages to the
Company and that the Company shall be entitled to seek injunctive relief or any
other legal or equitable remedy to prohibit, prevent or enjoin unauthorized
disclosure or use of Confidential Information by the Executive. Executive hereby
waives the need for the Company to post any bond or security in connection
therewith. The Executive acknowledges and agrees that his unauthorized
disclosure or use of Confidential Information will cause irreparable harm to the
Company that could not be adequately compensated by damages. This section 4.2
shall not affect any damages or other remedies to which the Company may be
entitled under this Agreement, at law or in equity, arising from any breaches of
such liabilities or obligations by Executive, including but not limited to all
remedies at law.

  4.3

Use of Confidential Information

Except as authorized by the Company, the Executive will not:

--------------------------------------------------------------------------------

6

  (a)

duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information; or

        (b)

use the Company’s Confidential Information without the prior written consent of
the Company.


  4.4

Protection of Confidential Information

The Executive will safeguard all Confidential Information at all times so that
it is not exposed to or used by unauthorized persons, and will exercise at least
the same degree of care used to protect the Executive’s own Confidential
Information.

  4.5

Exception

The restrictive obligations set forth above shall not apply to the disclosure or
use of any information which:

  (a)

is or later becomes publicly known under circumstances involving no breach of
this Agreement by the Executive;

        (b)

is already known to the Executive at the time of receipt of the Confidential
Information;

        (c)

is lawfully made available to the Executive by a third party;

        (d)

is disclosed by the Executive pursuant to a requirement of a governmental
department or agency or disclosure is otherwise required by operation of law,
provided that the Executive gives notice in writing to the Company of the
required disclosure immediately upon them becoming advised of such required
disclosure and provided also that the Executive delays such disclosure so long
as it is reasonably possible in order to permit the Company to appeal or
otherwise oppose such required disclosure and provides the Company with such
assistance as the Company may reasonably require in connection with such appeal
or other opposition;

        (e)

is disclosed to a third party under an approved confidentiality agreement; or

        (f)

is disclosed in the course of the Executive’s proper performance of the
Executive’s duties under this Agreement.


  4.6

Removal of Information

The Executive will not, without the written consent of the CEO, remove any
information relating to the Company, or any third party with which the Company
is conducting business, from the premises where the Executive is working, unless
required in the normal course of their duties.

--------------------------------------------------------------------------------

7

  4.7

New Discoveries

Any inventions, discoveries or improvements in systems, methods and processes
made by the Executive in the course of his employment and any mineral
discoveries and opportunities to acquire mineral assets or interests therein
which come to the Executive in the course of his employment will be disclosed to
the Company forthwith in writing, and shall belong to and be the absolute
property of the Company if so designated by the Company in writing within a
reasonable time following the Executive’s disclosure. The parties agree that all
such interests disclosed herewith in Schedule B belong to the Executive and not
the Company and are excluded from this provision.

  4.8

Survival

The provisions of this Article 4 shall survive the termination of this
Agreement.

  4.9

Non-Solicitation

The Executive shall not, for a period of one (1) year following the termination
of the Executive’s employment for any reason, without the prior written consent
of the CEO, for his/her account or jointly with another, either directly or
indirectly, for or on behalf of himself/herself or any individual, partnership,
corporation or other legal entity, as principal, agent, employee or otherwise,
solicit, influence, entice or induce, attempt to solicit, influence, entice or
induce:

  (a)

any person who is employed by the Company or any affiliated company to leave
such employment; or

        (b)

any person, firm or corporation whatsoever, who or which has at any time in the
last two (2) years of the Executive’s employment with the Company or any
predecessor of the Company, been a customer of the Company, an affiliate
company, or of any of their respective predecessors, provided that this
subsection shall not prohibit the Executive from soliciting business from any
such customer if the business is in no way similar to the business carried on by
the Company, an affiliated company, any of their respective predecessors,
subsidiaries or associates to cease its relationship with the Company or any
affiliated company.

The Executive agrees that all restrictions contained in this Agreement are
reasonable and valid and all defenses to the strict enforcement thereof by the
Company are waived by the Executive.

  4.10

Equitable Relief

The Executive agrees that, in the event he/she violates any of the restrictions
referred to in this Article 4 the Company shall suffer irreparable harm and
shall be entitled to preliminary and permanent injunctive relief and any other
remedies in law or in equity which the court deems fit. Executive hereby waives
the need for the Company to post any bond or security in connection therewith.
This section 4.10 shall not affect any damages or other remedies to which the
Company may be entitled under this Agreement, at law or in equity, arising from
any breaches of such liabilities or obligations by Executive, including but not
limited to all remedies at law.

--------------------------------------------------------------------------------

8

5.

DELIVERY OF RECORDS

Upon the termination of the employment of the Executive by the Company, or at
any time the Company requests, the Executive will deliver to the Company all
books, records, lists, brochures and other property belonging to the Company or
developed in connection with the business of the Company, including any
Confidential Information, and will execute such transfer documentation as is
necessary to transfer such property or intellectual property to the Company.

6.

TERMINATION


  6.1

The Executive’s Right to Terminate

The Executive may terminate his obligations under this Agreement:

  (a)

at any time upon providing three months’ notice in writing to the Company; or

        (b)

upon a material breach or default of any material term of this Agreement by the
Company provided that the Executive advises the Company in writing of such
material breach or default within ninety (90) days of the date the Executive has
become aware (or reasonably should have become aware) of the breach or default,
and such material breach or default has not been remedied within 30 days after
such written notice has been delivered by the Executive to the Company.

The Company may waive the notice requirements set out in paragraph (a) above in
whole or in part.

  6.2

Company’s Right to Terminate

The Company may terminate the Executive’s employment under this Agreement at any
time:

  (a)

for just cause which shall include, without limitation, any of the following
events:

          (i)

theft, dishonesty or fraud by the Executive with respect to the business of the
Company;

          (ii)

the conviction of the Executive for a criminal offence that gives rise or is
likely to give rise to the Company’s stock becoming ineligible for listing on
any stock exchange or market or the Company’s stock being subject to a
cease-trade order by a Canadian or US securities regulatory authority; or


--------------------------------------------------------------------------------

9

  (iii)

any and all other omissions, commissions or other conduct which would constitute
just cause at law; or


  (b)

upon the Executive dying or becoming permanently disabled or disabled for a
period exceeding 180 consecutive days or 180 non-consecutive days calculated on
a cumulative basis over any two year period during the term of this Agreement.
The Executive shall be deemed to have become disabled if, because of ill health,
physical, mental disability or for other causes beyond the control of the
Executive, the Executive has been unable or unwilling or has failed to perform
the essential functions of Executive’s position under this Agreement, with or
without reasonable accommodation (provided that no accommodation that imposes
undue hardship on the Company will be required); or

        (c)

for any other reason, after which the Company will pay Executive the severance
payment contemplated in section 6.3 to the Executive subject to the terms of
this Agreement, including Article 8. For greater certainty, no severance
payments under Section 6.3 will be made following termination by the Company for
just cause under Section 6.2(a).


  6.3

Severance Payment

In the event of the termination of the Executive’s employment:

  (a)

by the Executive pursuant to subsection 6.1(b) of this Agreement; or

        (b)

by the Company pursuant to subsection 6.2(c) or by the Company in breach of this
Agreement;

the Company shall pay to the Executive a lump sum severance payment within 10
days after Employee executes a release without revocation as described in
Article 8 equal to:

  (c)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive target for the
fiscal year pursuant to the Company’s Annual Incentive Program, multiplied by
two in the event that such termination occurs before the first anniversary of
this Agreement; or

        (d)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive earned in the
previous fiscal year pursuant to the Company’s Annual Incentive Program,
multiplied by two in the event that such termination occurs on or after the
first anniversary of this Agreement.


--------------------------------------------------------------------------------

10

Further, the Company will pay to the Executive, as soon as practical following
the Executive’s termination of employment but in all events no later than March
15 of the year following the year of termination, a lump sum payment equal to
the Company’s cost of providing group life and long term disability insurance
coverage to the Executive for a period of 12 months. In addition, unless the
Company is prohibited or restricted by applicable law as it may apply at the
time of Executive’s termination, in the event of termination of the Executive’s
employment pursuant to either 6.1(b) or 6.2(c), and subject to Article 8, the
Company shall continue the Executive’s group health and dental insurance
benefits, if any, under section 3.4 for a maximum period of 12 months or until
such time as the Executive subsequently becomes covered by another group health
plan or otherwise loses eligibility for COBRA coverage, whichever is earlier, in
accordance with COBRA. The Executive agrees to notify the Company immediately if
he becomes covered by another group health plan. The Executive is responsible
for electing COBRA coverage and remitting all premium payments directly to the
plan administrator for such coverage, within deadlines set forth by the plan.
The Company will reimburse the Executive on tax-free basis for such COBRA
premium payments. If, at the time of Executive’s termination of employment, the
Company is unable to continue any such benefits, or to provide them to the
Executive on a tax-favoured basis, the Company will instead pay to the Executive
an amount equal to the present value of the Company’s cost of providing such
benefits, such amount to be paid as soon as possible following Executive’s
termination, but in all cases by March 15th of the year following Executive’s
termination of employment.

In addition, the Company shall reimburse the Executive within 10 days of such
termination for all expenses as contemplated by section 3.3.

  6.4

Compensation Otherwise Due to the Executive on Termination

In the event of the termination of the Executive’s employment under this
Agreement in circumstances other than those set out in section 6.3 of this
Agreement, the Company shall pay the following amounts to the Executive:

  (a)

if terminated pursuant to subsections 6.1(a) or 6.2(a) of this Agreement, the
Company shall pay to the Executive within 10 days of the termination unless
otherwise required by law his then-current annual salary accrued pursuant to
section 3.1 of this Agreement as of the date of termination or effective date of
resignation, as applicable; or

          (b)

if terminated pursuant to subsection 6.2(b) of this Agreement, the Company shall
pay to the Executive:

          (i)

his then-current annual salary accrued pursuant to this Agreement as of the date
of termination, within 10 days of the termination unless otherwise required by
law; and

          (ii)

a lump sum equal to the Executive’s annual salary at the time of termination of
the Executive’s employment within 10 days after Executive executes a release
without revocation as described in Article 8. Such payment will be made no later
than March 15 of the year following the year of such termination.


--------------------------------------------------------------------------------

11

  6.5

Property Interests

If the Executive’s employment with the Company is terminated, and within two
years of such termination, the Executive acquires directly or indirectly other
than from the Company or its subsidiaries any present or future interest in any
mining claims or properties or mineral interests within 10 kilometers of the
external boundaries of any mineral property held by the Company during the time
the Executive was employed by the Company, the Executive will offer the Company,
in writing the right to acquire such interest in exchange for reimbursement of
his direct and indirect acquisition costs. The Company shall have 30 days after
receipt of such offer to accept the offer and 90 days after receipt of such
offer to reimburse such costs.

  6.6

Resignations

Upon termination of the Executive for whatever reason the Executive shall
forthwith execute and deliver to the Company his written resignation from any
and all offices of the Company and its affiliates, without claim for
compensation for loss of office.

  6.7

Payments in Full Settlement

The Executive acknowledges and agrees that the payments pursuant to this Article
6 shall be in full satisfaction of all claims, losses, costs, damages or
expenses in connection with his employment and the termination of his
employment. Except as provided in this Article, the Executive shall not be
entitled to any further termination payments, damages or compensation whatsoever
in connection with the employment of the Executive and the termination thereof.
As a condition precedent to any severance payment pursuant to this Article, the
Executive agrees to deliver to the Company, without revocation, prior to any
such payment, a full and final release from all actions and claims in connection
with his employment and the termination of his employment or any losses, costs,
damages or expenses resulting there from in favour of the Company, its
affiliates, subsidiaries, directors, officers, employees and agents in a form
satisfactory to the Company, as more fully described in Article 8 below. Should
the Executive choose not to execute such a release, the Company is released from
any obligation under this Article 6 to provide any severance or termination pay
other than those payments required by law.

7.

CHANGE OF CONTROL


  7.1

Termination By Company.

In the event that within the twelve (12) month period immediately following a
Change of Control (as defined in section 7.2 of this Agreement), any of the
following occur:

  (a)

a material change (other than a change that is clearly and exclusively
consistent with a promotion) in the Executive’s position, duties,
responsibilities, title or office in effect immediately prior to any Change of
Control;


--------------------------------------------------------------------------------

12

  (b)

a material reduction in the Executive’s Base Salary in effect immediately prior
to any Change of Control; or

        (c)

any material breach by the Company of any material provision of this Agreement;

then, if the Executive advises the Company in writing of the condition set forth
above within ninety (90) days of the date the Executive has become aware (or
reasonably should have become aware) of the condition, and the Company has not
cured the condition within thirty (30) days from the receipt of written notice,
the Executive’s employment shall be deemed to have been terminated by the
Company and the Company will, immediately upon such termination, and in all
cases on or before March 15th of the year following the year in which such
termination occurs, and subject to Article 8, pay to the Executive a lump sum
payment of an amount equal to the Executive’s annual salary at the time of
termination of the Executive’s employment plus the Executive’s annual incentive
earned in the previous fiscal year pursuant to the Company’s Annual Incentive
Program, multiplied by two, provided that if such termination occurs during the
first year of employment, the amount will be equal to the Executive’s annual
salary at the time of termination of the Executive’s employment plus the
Executive’s annual incentive target pursuant to the Company’s Annual Incentive
Program, multiplied by two.

Further, the Company will pay to the Executive, as soon as practical following
the Executive’s termination of employment under this section 7.1 but in all
events no later than March 15 of the year following the year of termination, a
lump sum payment equal to the Company’s cost of providing group life and long
term disability insurance coverage to the Executive for a period of 12 months.
In addition, unless the Company is prohibited or restricted by applicable law as
it may apply at the time of Executive’s termination, and subject to Article 8,
the Company shall continue the Executive’s group health and dental insurance
benefits, if any, under section 3.4 for a maximum period of 12 months or until
such time as the Executive subsequently becomes covered by another group health
plan or otherwise loses eligibility for COBRA coverage, whichever is earlier, in
accordance with COBRA. The Executive agrees to notify the Company immediately if
he becomes covered by another group health plan. The Executive is responsible
for electing COBRA coverage and remitting all premium payments directly to the
plan administrator for such coverage, within deadlines set forth by the plan.
The Company will reimburse the Executive on tax-free basis for such COBRA
premium payments. If, at the time of Executive’s termination of employment, the
Company is unable to continue any such benefits, or to provide them to the
Executive on a tax-favored basis, the Company will instead pay to the Executive
an amount equal to the present value of the Company’s cost of providing such
benefits, such amount to be paid as soon as possible following Executive’s
termination, but in all cases by March 15th of the year following Executive’s
termination of employment.

--------------------------------------------------------------------------------

13

The Executive further agrees that compensation payable pursuant to this section
7.1 is in lieu of the severance package payable under section 6 of this
Agreement and shall be the maximum compensation which the Executive is entitled
to receive, including compensation in lieu of reasonable notice, and the Company
will have no further obligations to the Executive with respect to the
termination of this Agreement, his employment or the termination of his
employment, including, without limitation, further severance pay. As a condition
precedent to any payment pursuant to this Article, the Executive agrees to
deliver to the Company, without revocation, prior to any such payment, a full
and final release from all actions and claims in connection with his employment
and the termination of his employment or any losses, costs, damages or expenses
resulting therefrom in favour of the Company, its affiliates, subsidiaries,
directors, officers, employees and agents in a form satisfactory to the Company,
as more fully described in Article 8 below. Should the Executive choose not to
execute such a release, the Company is released from any obligation under this
Article to provide any severance or termination pay other than those payments
required by law.

  7.2

Change of Control.

For the purposes of this agreement, a “Change of Control” means any of the
following:

  (a)

at least 50% in fair-market value of all the assets of the Company are sold to a
party or parties acting jointly or in concert (as determined pursuant to the
Ontario Securities Act, R.S.O. 1990, c.S.5, as amended (the “OSA”), mutatis
mutandis) in one or more transactions occurring within a period of two (2)
years; or

        (b)

there is a direct or indirect acquisition by a person or group of persons acting
jointly or in concert of voting shares of the Company that when taken together
with any voting shares owned directly or indirectly by such person or group of
persons at the time of the acquisition, constitutes 40% or more of the
outstanding voting shares of the Company, provided that the direct or indirect
acquisition by Electrum Strategic Resources LLC (“Electrum”) of voting shares of
the Company shall not constitute a “Change of Control” unless the acquisition of
such additional voting shares when taken together with any voting shares or
securities convertible into voting shares (“Convertible Securities”) held
directly or indirectly by Electrum at the time of acquisition constitutes 50% or
more of the outstanding voting shares of the Company. For purposes of this
paragraph (b), all Convertible Securities owned by Electrum will be deemed to be
fully converted or exercised and the number of outstanding voting shares of the
Company will be adjusted to reflect such conversion or exercise and Electrum
includes all persons acting jointly or in concert with Electrum;

        (c)

a majority of the then-incumbent Board of Directors’ nominees for election to
the Board of Directors of the Company are not elected at any annual or special
meeting of shareholders of the Company; or


--------------------------------------------------------------------------------

14

  (d)

the Company is merged, amalgamated, consolidated or reorganized into or with
another body corporate or other legal person and, as a result of such business
combination, more than 40% of the voting shares of such body corporate or legal
person immediately after such transaction are beneficially held in the aggregate
by a person or body corporate (or persons or bodies corporate acting jointly or
in concert) and such person or body corporate (or persons or bodies corporate
acting jointly or in concert) beneficially held less than 40% of the voting
shares of the Company immediately prior to such transaction.

Notwithstanding the foregoing provisions of paragraphs 7.2(a), (b) and (d),
unless otherwise determined in a specific case by majority vote of the Board of
Directors, a “Change of Control” shall not be deemed to have occurred for the
purposes of paragraphs (a), (b), and (d) solely because the Company, an entity
in which the Company directly or indirectly beneficially owns 50% or more of the
outstanding voting shares (a “Subsidiary”), or any Company sponsored employee
stock ownership plan or any other employee benefit plan of the Company or any
Subsidiary either files or becomes obligated to file a report or a proxy
statement under National Instruments NI 51-102 (Continuous Disclosure), NI
62-103 (Early Warning) or NI 81-102 (Mutual Funds) (or any successor schedule,
form or report or item therein) under the OSA, or in any other fashion
authorized by a regulatory authority having due jurisdiction, disclosing
beneficial ownership by it of voting shares of the Company, whether in excess of
forty percent (40%) or otherwise, or because the Company reports that a change
in control of the Company has occurred or will occur in the future by reason of
such beneficial ownership; nor if the Company is a party to any amalgamation,
merger or similar transaction involving only the Company and its Subsidiaries
and which does not result in any change of beneficial ownership of any shares of
the Company or of the shares received by former shareholders of the Company in
any new entity resulting from that transaction.

  7.3

Limitation on Benefits

Notwithstanding anything to the contrary in this Agreement, to the extent
Executive receives any payments and benefits, whether payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
but not limited to, any payments and benefits subject to any plan, program,
arrangement, agreement, or award) in connection with a Change of Control (“Total
Payments”), which would be subject to the excise tax under U.S. Code section
4999 but for the operation of this Section 7.3, then the aggregated amount of
the Total Payments shall be reduced to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax, but only if (A) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

--------------------------------------------------------------------------------

15

Subject to the provisions of this Section 7.3, all determinations required to be
made under this Section 7.3, including whether and the extent to which the Total
Payments will be subject to the Excise Tax and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm selected by the Executive. Such firm shall not be a firm then
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control of the Company (the “Auditor”). Such firm will provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been a payment as a result of a Change of Control, or such earlier
time as is requested by the Company. All fees and expenses of the Auditor shall
be borne solely by the Company

8.

EMPLOYEE RELEASE

In order for the Executive to receive the severance payment and the payments
with respect to group health, dental, life and disability coverage under Section
6.3, the severance payment under section 6.4(b)(ii) or the payments under
Section 7.1 of this Agreement (“Severance Payments”), the Executive must sign a
“Separation Agreement and Release” in a form agreeable to the Company, including
a release of claims in the form provided by the Company, on or prior to the date
of the expiration of any consideration period under applicable law. The Company
agrees to provide the Executive with a release acceptable to the Company within
10 days of the date of termination of Executive’s employment, and in all cases
no later than a date such that the last day of any revocation period set forth
in the release will occur on or before February 28 of the year following the
year in which the termination of employment occurs. Severance Payments will be
paid after the execution of the release and the expiration of any revocation
period set forth in the release, and, except for the reimbursement of COBRA
premiums for group health and dental coverage, all Severance Payments will be
paid no later than March 15 of the year following the year in which termination
of employment occurs. If the Executive fails to sign the release within the time
frame provided under this Article 8, the Executive will forfeit any right to
Severance Payments and he shall not be entitled to Severance Payments or to any
payments replacing the Severance Payments.

9.

INDEMNIFICATION

The Company and the Executive agree to execute the attached Indemnity Agreement.

10.

PERSONAL NATURE

The obligations and rights of the Executive under this Agreement are personal in
nature, based upon the singular skill, qualifications and experience of the
Executive.

--------------------------------------------------------------------------------

16

11.

RIGHT TO USE EXECUTIVE’S NAME AND LIKENESS

During the term of this Agreement, the Executive hereby grants to the Company
the right to use the Executive’s name, likeness and/or biography in connection
with the services performed by the Executive under this Agreement and in
connection with the advertising or exploitation of any project with respect to
which the Executive performs services for the Company.

12.

LEGAL ADVICE

The Executive hereby represents, warrants and acknowledges to the Company that
he has had the opportunity to receive independent legal advice prior to the
execution and delivery of this Agreement.

13.

WAIVER

No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by any other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement. The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.

14.

NOTICES


  14.1

Delivery of Notices

Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this Agreement. Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof. If
normal mail service is interrupted by strike, slowdown, force majeure or other
cause, a notice sent by registered mail will not be deemed to be received until
actually received and the party sending the notice shall utilize any other
services which have not been so interrupted or shall deliver such notice in
order to ensure prompt receipt thereof.

  14.2

Change of Address

Each party to this Agreement may change its address for the purpose of this
Article 14 by giving written notice of such change in the manner provided for in
section 14.1.

--------------------------------------------------------------------------------

17

15.

APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the state of Alaska and the federal laws of the United States applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of Alaska, venued in Anchorage.
The Executive agrees that the aforementioned courts shall have exclusive
jurisdiction of a lawsuit arising from or relating to Executive’s employment
with, or termination from, the Company or its affiliates. All obligations of the
parties under this Agreement are subject to receipt of all necessary approvals
of the applicable securities regulatory authorities. This Agreement is intended
to fall within the exception in U.S. Treasury Regulation 1-409A-1(b)(4) for
short term deferrals or other applicable exceptions and will be interpreted and
administered accordingly.

16.

SEVERABILITY

If any provision of this Agreement for any reason be declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portions of this Agreement without including therein any
such part, parts or portion which may, for any reason, be hereafter declared
invalid.

17.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties hereto and
there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this Agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein.
This Agreement cannot be amended or supplemented except by a written agreement
executed by all parties hereto.

18.

NON-ASSIGNABILITY

This Agreement shall not be assigned by any party to this Agreement without the
prior written consent of the other parties to this Agreement.

19.

BURDEN AND BENEFIT

This Agreement shall endure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

20.

TIME

Time is of the essence of this Agreement.

--------------------------------------------------------------------------------

18

21.

WITHHOLDING

The Company shall withhold from any amounts payable under this Agreement such
taxes and other amounts as may be required to be withheld pursuant to any
applicable law or regulation.

22.

COUNTERPARTS

This Agreement may be executed in counterparts and such counterparts together
shall constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the __1st_ day of May, 2012.

NOVACOPPER US INC.

/s/ Rick Van Nieuwenhuyse   Per: Rick Van Nieuwenhuyse  

 


 

/s/ Joseph Piekenbrock   Joseph Piekenbrock  


--------------------------------------------------------------------------------

19

SCHEDULE A

AsiaBaseMetals Inc. - Director Mantra Capital Inc. – Director Tintina Resources
Inc. - Advisor


--------------------------------------------------------------------------------

20

SCHEDULE B

Illinois Creek Property located in Western Alaska. This property is held by
PIEKLLC and the Executive is the sole proprietor.

--------------------------------------------------------------------------------